
	
		I
		113th CONGRESS
		2d Session
		H. R. 4813
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2014
			Mr. McKinley (for himself, Mr. Rahall, Mr. Duncan of South Carolina, Mrs. Capito, Mr. Cotton, Mr. Cramer, Mr. Rodney Davis of Illinois, Mr. Weber of Texas, Mr. Tiberi, Mr. Hall, Mr. Huelskamp, Mr. Young of Alaska, Mr. Barr, Mr. Bilirakis, Mr. Fleming, Mr. Harper, Mr. Jones, Mrs. Blackburn, Mr. Salmon, Mrs. Walorski, Mr. Pompeo, Mr. Neugebauer, Mr. Roe of Tennessee, Mr. Olson, Mr. Farenthold, Mr. Griffin of Arkansas, Mr. Nugent, Mrs. Lummis, Mr. Miller of Florida, Mr. Massie, Mrs. McMorris Rodgers, Mr. Ribble, Mr. Carter, Mr. Johnson of Ohio, Mr. Yoho, Mr. Cassidy, Mr. Gosar, Mr. Stockman, Mr. Meadows, Mr. Womack, Mr. Fincher, Mr. Conaway, Mr. Rokita, Mr. Nunnelee, Mr. Bridenstine, Mr. McClintock, Mr. Pearce, Mr. Pitts, Mr. Gibbs, Mr. Bucshon, Mr. Crawford, Mr. Thornberry, Mr. Collins of New York, Mr. Stivers, Mr. Sessions, Mr. Franks of Arizona, Mr. Cook, Mr. Duncan of Tennessee, Mr. Crenshaw, Mr. Latta, Mrs. Noem, Mr. Wilson of South Carolina, Mr. Woodall, Mr. Smith of Texas, Mr. Palazzo, Mr. Terry, Mr. Guthrie, Mr. Kline, Mr. Sam Johnson of Texas, and Mr. DeSantis) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To nullify certain rules of the Environmental Protection Agency relating to greenhouse gas
			 emissions from existing, new, and modified or reconstructed electric
			 utility generating units.
	
	
		1.Short titleThis Act may be cited as the Protection and Accountability Regulatory Act of 2014.
		2.Nullification of EPA rules for greenhouse gas emissions from existing, new, and modified or
			 reconstructed power plants
			(a)In generalThe following rules of the Environmental Protection Agency shall have no force or effect:
				(1)The proposed rule entitled Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units (Docket No. EPA–HQ–OAR–2013–0602) signed by the Administrator of the Agency on June 2, 2014.
				(2)The proposed rule entitled Standards of Performance for Greenhouse Gas Emissions from New Stationary Sources: Electric Utility
			 Generating Units 79 Fed. Reg. 1430 (Jan. 8, 2014).
				(3)The proposed rule entitled Carbon Pollution Standards for Modified and Reconstructed Stationary Sources: Electric Utility
			 Generating Units (Docket No. EPA–HQ–OAR–2013–0603) signed by the Administrator of the Agency on June 2, 2014.
				(b)Subsequent rulesDuring the 5-year period beginning on the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency shall not issue or implement any rule that
			 is substantially similar to a rule described in subsection (a) unless a
			 Federal law is enacted (subsequent to the date of enactment of this Act)
			 specifically authorizing such a rule.
			
